DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 2, 3, 6, 8, 9, 13, 17, and 18 are generic to the following disclosed patentably distinct species: 
		
    PNG
    media_image1.png
    53
    319
    media_image1.png
    Greyscale

The applicant is to select the quaternary organosilane of claim 1;
Y1, Y2 and Y3 between R or RO;
If RO  is selected for Y1, Y2 and Y3, claim 5 is selected,
The applicant is to select the type of solvent of claim 7 among an alcohol, a benzene derivative, a ketone, an ester-based solvent, a polar acetate, or mixtures,
A between C1-4 alkanediyl or C2-4 alkenediyl group;
Q between a nitrogen or phosphorous atom;
X among chloride, bromide, fluoride, iodide, acetate or tosylate,
If RO  is selected for Y1, Y2 and Y3,  C2-4 alkenediyl group is selected for A, nitrogen is selected for Q, and chloride is selected for X; claims 4  and claim 14
The type of additive contained in the composition among corrosion inhibitor, a scale inhibitor, a hydrogen sulfide scavenger, or mixtures,
If the applicant selects a hydrogen sulfide scavenger, claims 10 and claim 16 are included;
If the applicant selects  a corrosion inhibitor, claim 11 is included,
If the applicant selected a scale inhibitor, claim 12 is included,
The applicant is to select type of solvent of claim 15 among an alcohol, a benzene derivative, a ketone, an ester-based solvent, a polar acetate, or mixtures
The species are independent or distinct because as disclosed the different
species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/23/2021